



Exhibit 10.3




Under Section 5(a) of the Amended and Restated Employment Agreement effective as
of August 11, 2015 (the “Employment Agreement”) by and between Sprint
Corporation (the “Company”) and Marcelo Claure, the Company’s Chief Executive
Officer, Mr. Claure is allowed up to six hours of flight time on the Company’s
aircraft for one or more round-trip domestic or international flights per month
for Mr. Claure and his family and/or guests (which hours to the extent unused
will be carried over to the next month). On May 13, 2016, the Compensation
Committee of the Company approved six additional flight hours under this
provision for six months, increasing the amount of such flight time allowance to
twelve hours per month for June 2016 through November 2016. On December 1, 2016,
Mr. Claure’s flight time allowance will revert to the six hours per month as
provided in the Employment Agreement.







